Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5295 Dreyfus Cash Management Plus, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Cash Management Plus, Inc. October 31, 2008 (Unaudited) Negotiable Bank Certificates of Deposit44.1% Principal Amount ($) Value ($) ABN-AMRO Bank N.V. (London) 2.85%, 11/7/08 150,000,000 150,000,862 Banco Santander Puerto Rico (Yankee) 3.00%, 12/10/08 69,000,000 69,000,000 Bank of Ireland (Yankee) 3.03%, 1/13/09 400,000,000 a 400,000,000 Bank of Scotland (Yankee) 3.02% - 3.15%, 1/13/09 - 2/20/09 185,000,000 185,000,000 Bank of Scotland PLC (Yankee) 3.15%, 2/9/09 250,000,000 250,000,000 Branch Banking & Trust Co. 3.15%, 2/26/09 200,000,000 200,006,397 Credit Suisse 4.69%, 11/10/08 200,000,000 b 200,000,000 Fifth Third Bank 2.80%, 11/10/08 200,000,000 200,000,000 Landesbank Baden-Wurttemberg (Yankee) 3.15%, 2/11/09 300,000,000 300,000,000 Skandinaviska Enskilda Banken AB (Yankee) 3.00%, 1/14/09 200,000,000 a 200,000,000 UBS AG (Yankee) 3.20%, 3/9/09 500,000,000 500,000,000 UniCredito Italiano Bank PLC (Yankee) 3.14%, 1/7/09 150,000,000 a 150,000,000 Wachovia Bank, N.A. 3.05%, 12/15/08 400,000,000 400,000,000 Total Negotiable Bank Certificates of Deposit (cost $3,204,007,259) Commercial Paper32.0% Allied Irish Banks 3.18%, 3/3/09 200,000,000 197,878,556 ASB Finance Ltd. 2.80% - 3.18%, 11/6/08 - 2/19/09 390,000,000 a 387,723,250 Atlantis One Funding Corp. 0.25%, 11/3/08 100,000,000 a 99,998,611 Banco Bilbao Vizcaya Argenteria Puerto Rico 3.14%, 1/22/09 500,000,000 496,480,833 Bank of Ireland 3.15% - 3.16%, 2/9/09 - 2/20/09 300,000,000 a 297,318,861 Bank of Scotland PLC 2.80%, 11/14/08 150,000,000 149,850,500 Greenwich Capital Holdings Inc. 3.07% - 3.09%, 1/12/09 - 1/20/09 500,000,000 496,790,556 Royal Bank of Scotland Group PLC 3.16%, 3/4/09 100,000,000 a 98,937,075 Swedbank (ForeningsSparbanken AB) 2.88%, 11/7/08 100,000,000 99,952,667 Total Commercial Paper (cost $2,324,930,909) Corporate Notes1.5% General Electric Capital Corp. 3.32%, 11/25/08 100,000,000 b 100,000,000 Lehman Brothers Holdings Inc. 0.00%, 11/22/08 97,200,000 c,d 11,907,000 Total Corporate Notes (cost $197,200,000) Promissory Note4.5% Goldman Sachs Group Inc. 1.14%, 12/23/08 (cost $325,000,000) 325,000,000 e Time Deposits14.9% Bank of America N.A. (Grand Cayman) 0.13%, 11/3/08 150,000,000 150,000,000 BNP Paribas (Grand Cayman) 0.25%, 11/3/08 200,000,000 200,000,000 Canadian Imperial Bank of Commerce (Grand Cayman) 0.13%, 11/3/08 100,000,000 100,000,000 Chase Bank USA NA (Grand Cayman) 0.13%, 11/3/08 300,000,000 300,000,000 KBC Bank N.V. (Grand Cayman) 0.06%, 11/3/08 229,000,000 229,000,000 M&I Marshall & Ilsley Bank Milwaukee, WI (Grand Cayman) 0.25%, 11/3/08 100,000,000 100,000,000 Total Time Deposits (cost $1,079,000,000) Short-Term Investment0.8% Capital Support Agreement (cost $0) 0 d Total Investments (cost $7,130,138,168) 97.8% Cash and Receivables (Net) 2.2% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2008, these securities amounted to $1,633,977,797 or 22.4% of net assets. b Variable rate securityinterest rate subject to periodic change. c Issuer filed for bankruptcy. d The Bank of New York Mellon Corporation ("BNY Mellon") has entered into a Capital Support Agreement with the fund, which provides that BNY Mellon, at no cost to the fund, will contribute capital to the fund up to 100% of the amortized cost of the security to the extent necessary to ensure that the fund maintains a net asset value of $.995 on the sale, final liquidation or other final payment of the security. e This note was acquired for investment, and not with the intent to distribute or sell. Security restricted as to public resale. This security was acquired on 5/15/06 at a cost of $325,000,000. At October 31, 2008, the aggregate value of this security was $325,000,000 representing 4.5% of net assets and is valued at cost. At October 31, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of October 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Cash Management Plus, Inc. By: /s/ J. David Officer J. David Officer President Date: December 18, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: December 18, 2008 By: /s/ James Windels James Windels Treasurer Date: December 18, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
